                   Case 1:17-cr-00314-VM Document 102
                                                  103 Filed 06/15/20
                                                            06/16/20 Page 1 of 1




                                   Law Offices of Donald Yannella, P.C.
                                               Member of NY & NJ Bars
                                                Tel: (212) 226-2883
                                                Fax: (646) 430-8379
                                         Email: nynjcrimlawyer@gmail.com

          70 Grand Avenue, Suite 100                                              233 Broadway, Suite 2370
          River Edge, NJ 07661                                                        New York, NY 10279
                                                                                       (Preferred mailing address)




                                                              June 15, 2020

          Hon. Victor Marrero
          United States District Court, SDNY
          500 Pearl Street
          New York, NY 10007

                 Re:     United States v. Denfield Joseph
                         17 Cr. 314 (VM)                                                                June 16, 2020

          Dear Judge Marrero:

                I am counsel for Denfield Joseph, who is scheduled to be sentenced on July 10, 2020.
          The Guidelines recommendation for his sentence is a term of 360 to 480 months.

                 I have discussed the sentencing of Mr. Joseph during the ongoing health emergency with
          the Government. It is respectfully submitted that this is not an appropriate matter for a remote
          sentencing. See In Re: Coronavirus/COD-19 Pandemic, Order that Relates to Video
          Teleconferencing and Telephone Conferencing for Criminal Proceedings, Mar. 30, 2020.

                 Therefore, I respectfully request that the sentence be adjourned until October 9, 2020.
          AUSA Jessica Feinstein informs me that she has no objection to this request. The original
          sentence date was February 7, 2020, and two requests for adjournments of the sentence have
          been granted.


                                                       Sincerely,

                                                       /s/

                                                       Donald J. Yannella, Esq.
Request granted. The sentencing will take place on
October 9, 2020, at 3:00 p.m.


 June 16, 2020
